Case 2:20-cv-00598-ODW-SK Document 48 Filed 08/31/20 Page 1 of 1 Page ID #:202




 1                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8
                       United States District Court
 9
                       Central District of California
10
11   SIERRA BROWN,                              Case № 2:20-cv-00598-ODW (SKx)
12
                      Plaintiff,                JUDGMENT
13
14        v.
15
     UMG RECORDINGS, INC., et al.,
16
17
                      Defendants.

18        Pursuant to the Court’s Order Granting Defendants UMG Recordings, Inc.,
19   Interscope Geffen A&M Records, Inc., and Warner-Tamerlane Publishing Corp.’s
20   (“Defendants”) Motion to Dismiss, it is therefore ORDERED, ADJUDGED, and
21   DECREED as follows:
22        1.    Plaintiff shall recover nothing from Defendants;
23        2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice.
24        IT IS SO ORDERED.
25
          August 31, 2020
26
                                   ____________________________________
27                                          OTIS D. WRIGHT, II
28                                  UNITED STATES DISTRICT JUDGE
